     3:17-cv-03279-SEM-TSH # 160       Page 1 of 17                                    E-FILED
                                                      Monday, 16 September, 2019 02:52:49 PM
                                                                  Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JACQUELINE FARRIS,                 )
                                   )
           Plaintiff,              )
                                   )
     v.                            )        No. 17-cv-3279
                                   )
ERIC KOHLRUS et al.,               )
                                   )
           Defendants.             )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff Jacqueline Farris’

Renewed Motion for Leave to Take Depositions Pursuant to Federal Rule

of Civil Procedure 30(a)(2) (d/e 150) (Motion). For the reasons set forth

below, the Motion is ALLOWED in part.

                              BACKGROUND

     Farris alleges that beginning on December 4, 2015, Defendant

Illinois Logan Correctional Center (Logan) Correctional Officer Erik Kohlrus

sexually assaulted Farris while she was an inmate at Logan, and ultimately

Kohlrus raped her December 28, 2015. (The alleged sexual assaults and

rape are hereinafter referred to collectively as the Rape). First Amended

Complaint (d/e 14), ¶ 1. Kohlrus has been charged in state court with two



                               Page 1 of 17
       3:17-cv-03279-SEM-TSH # 160              Page 2 of 17




counts of custodial sexual misconduct and the matter is pending. People v.

Kohlrus, Logan County, Circuit Court Case No. 2018 CF 85.

       Farris brought this action against Kohlrus and 29 other defendants.

One Defendant is the Illinois Department of Corrections (Department or

IDOC). One individual Defendant is Amy Rude, L.C.S.W. Defendant Rude

worked at Logan as an employee of Department contractor Wexford Health

Sources, Inc. (Wexford). Farris voluntarily dismissed her claims against

Rude. Text Order entered August 5, 2019. Another individual Defendant is

Correctional Officer Laura Jackson. Jackson failed to respond when she

was served. The Court entered a default judgment against Defendant

Jackson but stayed the hearing to prove up damages until the litigation of

the claims against the other Defendants is concluded. Order entered July

10, 2019 (d/e 144).

       The other 26 individual Defendants were employees of the

Department. Defendant Christine Brannon was the Warden at Logan at the

time of the Rape. Farris alleges that Defendant Clara Charron was Prison

Rape Elimination Act (PREA) Compliance Manager at Logan at the time of

the Rape.1 Farris also alleges that Defendant Norine Ashley was the




1
  Charron denies this allegation. Answer and Affirmative Defenses to First Amended Complaint (d/e 54)
(Individual Department Defendants’ Answer), ¶ 10.
                                          Page 2 of 17
      3:17-cv-03279-SEM-TSH # 160             Page 3 of 17




Department’s Psychologist, Mental Health Administrator, and PREA

Compliance Manager at the time of the Rape. Defendant Lisa Johnson

was the back-up to the PREA Compliance Manager. Farris alleges that

Defendant Patrick Keane and Mike Funk were “Agency” PREA

Coordinators.2 Defendants Felipe Zavala and Alan Pasley were back-ups

to the Agency PREA Coordinators. It is unclear from the Amended

Complaint whether Ashley, Johnson, Keane, Funk, Zavala, or Pasley

worked at Logan. Defendant Mark Delia was the Chief of Investigations

and Intelligence at Logan. Defendant Jeff Gabor was a Case Investigator

at Logan. Defendants Jasmin Woolfolk, Matthew Mitchey, James Barry,

William Lemon, Alex Adams, A. Ahart, Sean Whelton, Jose Rivera, William

Roberts, James Davis, Jennifer Billington, Zachary Sapp, and Dillion

Kearney were Correctional Officers at Logan at the time of the Rape.

Defendants Lieutenant Trina Snyder, Major Angela Locke, and Correctional

Officer Travis Jones worked at the Decatur Correctional Center (Decatur) in

May of 2016. Amended Complaint, ¶¶ 7-24. The Court refers to the

individual Defendants other than Kohlrus, Rude, and Jackson as the

“Department Individual Defendants.”



2
 Amended Complaint ¶ 16. The term “Agency” is not defined in the Amended Complaint. Keane also
denies that he was the Agency PREA Coordinator in December 2015. Individual Department Defendants’
Answer, ¶ 16.
                                        Page 3 of 17
     3:17-cv-03279-SEM-TSH # 160     Page 4 of 17




      Farris alleges several claims under 42 U.S.C. § 1983 against Kohlrus

and the Department Individual Defendants. Farris alleges that Kohlrus

violated her rights to be free from cruel and unusual punishment and her

rights to due process when he raped her (Counts I and II). Farris alleges

that the Individual Defendants violated her rights by committing the

following tortious acts:

          Defendants Brannon, Charron, Ashley, Johnson, Keane, Funk,

            Zavala, and Pasley (Department Policy Maker Defendants)

            deliberately established policies that caused Kohlrus to commit

            the Rape (Count III);

          Defendants Woolfolk, Mitchey, Barry, Lemon, Adams, Ahart,

            Whelton, Rivera, Roberts, Davis, Sapp, Billington, and Kearney

            (Department Correctional Officer Defendants) were deliberately

            indifferent to Kohlrus’ actions, thereby allowing Kohlrus to

            commit the Rape (Count IV);

          Defendant Kohlrus and the Department Correctional Officer

            Defendants conspired to deprive Farris of her right by agreeing

            to assist Kohlrus in committing the Rape (Count V);

          Defendants Brannon, Charron, Ashley, Johnson, Gabor, and

            Delia deliberately established policies to deny Farris rights,

                                Page 4 of 17
       3:17-cv-03279-SEM-TSH # 160              Page 5 of 17




               without due process, to dispute her placement into isolation

               after the Rape and her denial of admission to Impact

               Incarceration Program (Boot Camp) (Count VI);

            Defendants Brannon, Charron, Ashley, Johnson, Gabor, Delia,

               Snyder, Locke, and Jones (Department Retaliation Defendants)

               retaliated against her for reporting the Rape. Some of the

               alleged retaliation occurred at Decatur after she was transferred

               there in May 2016 (Count VII).

First Amended Complaint, Counts I-VII.

       Farris also alleges that Defendant Illinois Department of Corrections

(Department) violated her rights under the Americans with Disabilities Act,

42 U.S.C. § 12132, and the Rehabilitation Act, 29 U.S.C. § 794(a). Farris

alleges that the Department violated her rights by not allowing her to

participate in Boot Camp because she was a qualified person with a

disability. First Amended Complaint, Counts VIII-IX.3

       Farris also alleges three state law claims against Kohlrus for assault,

sexual abuse, and intentional infliction of emotional distress. First

Amended Complaint, X-XII. All claims against Kohlrus are stayed pending



3
 Farris also names John Baldwin, Acting Director of the Department in the caption of the Amended
Complaint, but does not allege any claims against him. The docket also does not show that he was
served or that he waived service.
                                          Page 5 of 17
       3:17-cv-03279-SEM-TSH # 160                Page 6 of 17




the resolution of the criminal case against him. Text Order entered

September 25, 2018.

        The Department and the Department Individual Defendants

(collectively the Department Defendants) disclosed the parties and 20

additional individuals in their initial disclosures that one or more of the

Department Defendants may use to support their defenses to Farris’

claims. See Fed. R. Civ. P. 26(a)(1)(i). The Department Defendants listed

16 individuals with knowledge of Farris’ claims and four records custodians.

Motion, Exhibit A, Department Defendants’ Rule 26(a)(1) Disclosures, at 1-

14.4

        Farris’ initial disclosures listed the parties and five additional

individuals with knowledge of claims that she may use to support her

claims. Motion, Exhibit 1, Farris Initial Disclosures and Supplemental Rule

26(a)(1) Disclosures.5 Farris and the Department Defendants, therefore,


4
  The Department Defendants disclosed Katina Joiner; Michele White; Brittany L. Ott; Linda R. Ligon;
Demian Harkins; Tiona M. Farrington; Ann Lahr and other Chairpersons of the Administrative Review
Board; Robert Allison, PAC; Leah Taylor, LPN; Karen S. Pfost; Shelby Warner, ARNP; David Sutton;
Adam Hergert; Bradley D. Buhl; Food Supervisor Gainer; C/O Davies; Inmate Records Custodian at
Logan Correctional Center; Inmate Records Custodian at Decatur Correctional Center; Inmate Records
Custodian at Fox Valley Adult Transition Center; and Medical Records Custodian at Decatur Correctional
Center. Motion, Exhibit A, Department Defendants’ Rule 26(a)(1) Disclosures.
  The Department Defendants also noted that Farris issued a subpoena to a person identified as Warden
Maggie Burke. Farris lists Warden Burke on her Rule 26(a)(1) disclosures. The Department Defendants
disclosed a memorandum dated February 5, 2016 from Defendants Snyder to a person identified as
Warden Shelith Hansbro. Id. at 15. Defendant Snyder identified Hansbro in her answers to
interrogatories discussed below.
5
  Farris listed Leah Taylor, Robert Allison, Karen Pfost, David Sutton, Margaret Burke, Dr. Yuan, Bradley
Buhl, David Brainard, and Dennis Hilliard in her initial disclosures, and Nicole Veech in her Supplemental
Disclosures. Motion, Exhibit 1, Farris Initial Disclosures and Supplemental Rule 26(a)(1) Disclosures.
                                            Page 6 of 17
       3:17-cv-03279-SEM-TSH # 160                  Page 7 of 17




disclosed themselves and 25 additional individuals in their Rule 26

disclosures.

        Department Defendants disclosed in their answers to interrogatories

four additional individuals with knowledge of the facts relevant to the claims

and defenses in this case. Motion, Exhibit 2, Defendant Charron’s

Response to Plaintiff’s First Set of Interrogatories, Answer to Interrogatory

2; Defendant Gabor’s Response to Plaintiff’s First Set of Interrogatories,

Answer to Interrogatory 2; Defendant Snyder’s Response to Plaintiff’s First

Set of Interrogatories, Answer to Interrogatory 2.6 These interrogatory

responses increased the number of individuals disclosed to 29 individuals

plus the parties.7 Other than Farris, the individuals identified were either

current or former employees of the Department or Wexford.

        The Court previously told Farris to take at least eight depositions

before filing this Motion. Text Order entered January 16, 2019. Farris has

now taken nine depositions and was arranging to take the Rule 30(b)(6)

deposition of the Department at the time she filed the Motion. Farris asks

the Court for permission to take depositions of all Defendants, the 29


The Department Defendants had already disclosed five of these 10 individuals: Taylor, Allison, Pfost,
Sutton, and Buhl.
6
  Charron identified Marla Butler and Marcus Hardy. Gabor identified Adam Hergert and Justin Wilks.
Snyder identified Hansbro. Hergert was already disclosed in the Rule 26 initial disclosures discussed
supra.
7
  It is unclear to the Court whether Farris’ calculations agree with the Court’s calculations of the number of
persons identified in discovery. The Court will proceed based on its calculations.
                                             Page 7 of 17
         3:17-cv-03279-SEM-TSH # 160                Page 8 of 17




additional people identified by the parties, all expert witnesses yet to be

disclosed, and seven additional individuals yet to be determined.8 The 29

individuals disclosed as possible witnesses, the 28 remaining parties, plus

7 more, equals 64 depositions. Farris asks for leave to take an additional

54 fact witness depositions plus expert witness depositions. In the

alternative, Farris asks the Court to order Department Defendants to

remove individuals from their Rule 26(a)(1)(A)(i) disclosures. The

Department Defendants ask the Court to deny the Motion or to allow Farris

to take a maximum of 5 additional depositions for a total of 15 depositions.

                                               ANALYSIS

          Absent a stipulation by the parties, one party may not take more than

10 depositions without leave of court. Fed. R. Civ. P. 30(a)(2)(A)(i). The

parties in this case have not agreed on a stipulated number of depositions.

The Court, therefore, must decide whether Farris should be allowed to take

additional depositions. The Court must decide whether allowing additional

depositions is proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources,

the importance of the discovery in resolving the issues, and whether the


8
    A deposition of Defendant Kohlrus would be stayed at this time.
                                              Page 8 of 17
     3:17-cv-03279-SEM-TSH # 160       Page 9 of 17




burden or expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). The Court must also consider factors that would

limit the appropriate amount of discovery that should be allowed, including

whether the discovery sought can be obtained from some other source that

is more convenient, less burdensome, or less expensive. Fed. R. Civ. P.

26(b)(2).

      In considering these factors, the Court finds that granting Farris leave

to take 54 additional depositions is not proportional to the needs of the

case. First, the Court sees no reason to depose the four document

custodians. The parties should be able to obviate the need for them to

testify by stipulating. Even if the parties do not stipulate, the custodians

have no personal knowledge of facts in this case. The Court sees no

reason to depose them.

      The Court also will not grant leave for Farris to depose the five

individuals she listed on her initial disclosures that the Department

Defendants did not list. She argues she needs to depose the listed

individuals to avoid trial by ambush. The Department Defendants did not

list these five individuals and will not call them at trial. Farris faces no risk

of trial by ambush from the possible testimony of these five individuals.

Should the Department Defendants decide to use any of these five

                                  Page 9 of 17
     3:17-cv-03279-SEM-TSH # 160     Page 10 of 17




individuals at trial, they would need to amend their initial disclosures. Farris

may renew her motion with respect to these five individuals if the

Department Defendants so amend.

      The Court also questions whether taking all these depositions is

proportional to the needs of the case. The Court is also skeptical of Farris’

claims against some of the Individual Department Defendants. Farris has

sued the Individual Department Defendants under § 1983. She can only

recover from each Individual Department Defendant if each personally

participated in the wrongful conduct. See e.g., Colbert v. City of Chicago,

851 F.3d 649, 657 (7th Cir. 2017). She alleges that only Kohlrus personally

committed the Rape. None of the Individual Department Defendants

personally participated in the Rape itself. She therefore must prove that

each Department Individual Defendant personally committed some act with

the required intent that had a sufficient causal connection to the Rape.

      Farris alleges that the Department Policy Defendants created policies

that caused the Rape and retaliation. To prevail, Farris must show that

each Department Policy Defendant (a) implemented policies and

procedures at Logan that created a substantial risk that the Rape and

retaliation would occur, (b) each personally knew that such policies and

procedures at Logan created a substantial risk that the Rape and retaliation

                                Page 10 of 17
     3:17-cv-03279-SEM-TSH # 160     Page 11 of 17




would occur, and (c) each acted with a sufficiently culpable state of mind,

“[I]t is enough to show that the defendants knew of a substantial risk of

harm to the inmate and disregarded the risk.” Roe v. Elyea, 631 F.3d 843,

857 (7th Cir. 2011) (quoting Greeno v. Daley, 414 F.3d 645, 653 (7th Cir.

2005)). The Department Defendants state that one of these defendants did

not work for the Department at the time of the Rape. Response to

Plaintiff’s Renewed Motion for Leave to Take Depositions (Doc. 150) (d/e

159) (Response), at 2-3. If true, it is unclear how such a person could

control policies at the time of the Rape.

      Farris alleges that the Department Correctional Officer Defendants

acted with deliberate indifference to the Rape and so violated her

constitutional rights. To prevail, Farris must prove personal involvement.

Farris must prove that each Department Correctional Officer Defendant

personally knew that the Rape was occurring or about to occur, had a

realistic opportunity to intervene to prevent or stop the Rape, and failed to

do so. See Yang v. Hardin, 37 F.3d 282, 285 (7th Cir. 1994).

      Farris also alleges that each Department Individual Correctional

Officer Defendant conspired with Kohlrus to commit the Rape. To prevail,

Farris must show that each Department Individual Correctional Officer

Defendant (1) entered into an express or implied agreement with Kohlrus to

                                Page 11 of 17
     3:17-cv-03279-SEM-TSH # 160    Page 12 of 17




deprive Farris of her constitutional rights and (2) committed an overt act in

furtherance of that conspiracy. See Amundsen v. Chicago Park Dist., 218

F.3d 712, 718 (7th Cir. 2000); Scherer v. Balkema, 840 F.2d 437, 442 (7th

Cir. 1988).

      At this point, Farris has determined that 12 of the 13 Department

Individual Correctional Officer Defendants may not have been present in

Farris’ housing unit when the Rape occurred and may have had no

personal knowledge of the alleged Rape. If so, Farris cannot prevail

against these 12 Defendants on either her deliberate indifference claims or

her conspiracy claims against them. Farris has indicated that an affidavit

from each of these 12 Department Individual Correctional Officer

Defendants stating that he or she was not present in Farris’ housing unit at

the time of the Rape and did not have knowledge of matters relevant to the

Rape would avoid the need to depose each and might provide a basis to

negotiate a dismissal or resolution of these claims. Motion, at 7. The

Defendants have not responded.

      The Court agrees with Farris that a sworn statement from each of the

12 Department Correctional Officer Defendants referenced by Farris in the

Motion would suffice in lieu of a deposition. The Court determines that

Plaintiff does not need to depose these 12 Department Correctional Officer

                                Page 12 of 17
     3:17-cv-03279-SEM-TSH # 160      Page 13 of 17




Defendants at this time. If the parties cannot agree on an affidavit to

present to these 12 Department Correctional Officer Defendants, Plaintiff is

authorized to propound an additional interrogatory to each of these 12

Department Individual Correctional Officer Defendants asking them to state

whether each was present in Farris’ housing unit at the time of the Rape

and whether each has knowledge of matters relevant to the Rape.

      Should Farris and the Defendants thereafter negotiate a resolution of

the claims against these 12 Department Correctional Officer Defendants,

the remaining Department Defendants may remove potential witnesses

from their initial disclosures. Such a reduction could affect the appropriate

number of depositions in this case.

      The Department Defendants also argue that the discovery produced

to date shows that Department Retaliation Defendants Ashley, Charron,

Delia, Johnson, and Locke did not participate in any of the retaliatory acts

alleged in Count VII. Response to Plaintiff’s Renewed Motion for Leave to

Take Depositions (Doc. 150) (d/e 159) (Response), at 5-6. If these

individuals did not personally participate in the alleged retaliation, then the

claims may be further narrowed by the parties. If so, the number of

additional persons listed on Defendants’ Rule 26(a)(1)(A)(i) disclosures




                                Page 13 of 17
         3:17-cv-03279-SEM-TSH # 160                 Page 14 of 17




may also be reduced.9 Farris has not agreed with this contention by the

Defendants, but also has not supplemented her responses to relevant

interrogatories with evidence of her claims against these particular

individuals. See Response, at 5-6 and attached Exhibits 1 and 2, Plaintiff’s

Responses to Interrogatories.

          After careful consideration, the Court grants Farris leave to take three

additional depositions to discover additional information relevant to her

Count VII retaliation claims, especially her Count VII claims against

Defendants Ashley, Charron, Delia, Johnson, and Locke. After Farris

completes these three depositions, and the Department Defendants secure

the sworn statements from the 12 Department Correctional Officer

Defendants, they may be in a better position to resolve some claims and

thereby reduce the number of persons disclosed as potential witnesses.

Farris and the Department Defendants may be able to agree at that time on

the number of depositions that would be appropriate to complete discovery.

          THEREFORE, IT IS ORDERED, that Plaintiff Jacqueline Farris’

Renewed Motion for Leave to Take Depositions Pursuant to Federal Rule

of Civil Procedure 30(a)(2) (d/e 150) is ALLOWED in part. The Court

orders as follows:


9
    In particular, Count VII is the only claim Farris brings against Defendant Locke.
                                              Page 14 of 17
     3:17-cv-03279-SEM-TSH # 160    Page 15 of 17




1.   By September 23, 2019, Farris and the Department Defendants shall

     confer in good faith and attempt to agree on a form of affidavit to be

     presented to the 12 Department Correctional Officer Defendants that

     Farris referenced in the Motion, which if executed, will state under

     oath that he or she was not in Farris’ housing unit at the time of the

     Rape and that he or she has no personal knowledge of the Rape. If

     the parties can agree, the Department Defendants shall by October

     18, 2019, deliver to Farris the executed affidavits or written notice of

     the particular Individual Department Defendants who will not execute

     such affidavit.

2.   If the parties cannot agree on a form of affidavit, Farris shall, by

     October 3, 2019, serve on the 12 Department Individual Correctional

     Officer Defendants referenced in the Motion an interrogatory asking

     each such Department Correctional Officer Defendant whether he or

     she was in Farris’ housing unit at the time of the Rape and whether

     he or she has any personal knowledge of the Rape. Each

     Department Correctional Officer Defendant so served shall respond

     under oath in accordance with the Federal Rules of Civil Procedure.

3.   Farris is also authorized to take three additional depositions by

     October 3, 2019, to discover additional information relevant to her

                               Page 15 of 17
     3:17-cv-03279-SEM-TSH # 160     Page 16 of 17




     Count VII retaliation claims, especially her Count VII claims against

     Defendants Ashley, Charron, Delia, Johnson, and Locke.

4.   Upon completion of these steps, the Court directs Farris and the

     Department Defendants to confer from October 4 and November 4,

     2019, to determine whether claims against any Department

     Defendants (such as the 12 Department Correctional Officer

     Defendants identified by Farris and any other claims) can be either

     dismissed or otherwise resolved.

5.   If the parties succeed in resolving any claims against any Department

     Defendants, the Court directs that by November 18, 2019 Farris and

     the Department Defendants shall review their Rule 26(a)(1)

     disclosures and remove any individuals that no longer need to be

     listed in light of the reduction in the outstanding claims. If either

     Farris or the Department Defendants determine that no individuals

     will be removed, such party or parties will notify the other parties of

     this decision in writing.

6.   Upon completion of these steps, Farris and the Department

     Defendants shall meet and confer by December 2, 2019, to discuss

     whether additional depositions by each party should be allowed to

     complete discovery and, if so, how many. Farris and the Department

                                 Page 16 of 17
     3:17-cv-03279-SEM-TSH # 160    Page 17 of 17




     Defendants shall meet and confer even if no claims have been

     resolved or dismissed, or if no persons have been removed from the

     respective Rule 26(a)(1) disclosures. If Farris and the Department

     Defendants cannot agree to a number of additional depositions,

     Farris may renew this Motion.

7.   The Court further modifies the schedule of this case with respect to

     Farris’ claims against the Department Defendants as follows: Farris

     and the Department Defendants shall complete fact discovery by

     February 3, 2020; Farris shall disclose expert witnesses by March 4,

     2020; Department Defendants shall disclose expert witnesses by

     April 6, 2020; expert discovery shall be completed by May 4, 2020;

     dispositive motions shall be filed by May 18, 2020; the final pretrial

     conference set for June 1, 2020 is CANCELLED and reset August 31,

     2020 at 2:00 p.m. before U.S. District Judge Sue Myerscough; and

     the jury trial set for June 16, 2020 is CANCELLED and reset

     September 15, 2020 at 9:00 a.m. before Judge Myerscough.

ENTER: September 16, 2019


                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE


                               Page 17 of 17
